                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


          DOUGLAS JACKSON,
                                                        Case No. 15-cv-11622
                  Petitioner,
                                                 UNITED STATES DISTRICT COURT JUDGE
                      v.
                                                         GERSHWIN A. DRAIN
          WARDEN LES PARISH,
                                                  UNITED STATES MAGISTRATE JUDGE
                                                      MICHAEL J. HLUCHANIUK
                 Respondent.
                                           /

        OPINION AND ORDER DENYING PETITIONER’S MOTION TO
          COMPEL MEANINGFUL ACCESS TO THE COURTS [#43]

                                   I. INTRODUCTION

         Present before the Court is Petitioner Douglas Jackson’s Motion to Compel

Meaningful Access to the Courts, which was filed on November 13, 2018. Dkt.

No. 43. Respondent Les Parish answered Petitioner’s Motion on January 7, 2019.

Dkt. No. 48. Petitioner has not filed a reply.1 For the reasons set forth below, the

Court will DENY Petitioner’s Motion [#43].

                                     II. DISCUSSION

         Petitioner, in this habeas action, moves the Court for an order directing

Respondent to provide him with full access to the prison law library at the Oaks

Correctional Facility. Petitioner asserts that he has been deprived of access to the

1
    The Court directed Petitioner to file any reply brief by January 17, 2019.

                                           -1-
prison law library in one form or another since his arrival at the Facility on May

31, 2018. For example, Petitioner claims, among other things, that he has been

placed in segregation and unlawfully subjected to a loss of privileges.

      Petitioner acknowledges that the Correctional Facility has a system through

which prisoners placed in segregation can request that legal materials be brought

directly to their cell. Still, Petitioner maintains that this provides insufficient

access to the courts for three reasons. First, he claims the hard-copy research

publications in the prison law library have all been destroyed. Second, he claims

prison officials have not provided him with the materials he has requested. Finally,

he claims to need access to the prison law library’s computers -- and Lexis

Advance -- so he can browse through materials in search of inspiration.

      Despite the arguments raised above, Petitioner’s Motion necessarily fails.

First, the appropriate mechanism to raise the claims presented in this Motion is a §

1983 action, not a habeas petition. Second, even if the Court were to convert

Petitioner’s Motion into a §1983 claim, he fails to establish prejudice or intentional

misconduct by prison officials, required elements of that claim.

      A. Constitutional Claims that Merely Challenge the Conditions of a
         Prisoner’s Confinement Fall Outside the Core of Habeas Relief.

      “When a prisoner challenges the conditions of his or her confinement but not

the fact or length of his custody, the proper mechanism is a civil rights action

under 42 U.S.C. § 1983.” Turnboe v. Gundy, 27 Fed. Appx. 339 (6th Cir. 2001).

                                         -2-
Here, Petitioner argues that he has been deprived of meaningful access to the

courts because he does not have full access to the prison law library at Oaks

Correctional Facility.    Because this is a constitutional claim challenging the

conditions of his confinement -- and not the fact or length of his custody -- this

claim should have been brought in a § 1983 suit, not a habeas action. See id.

      B. Even Construing Petitioner’s Motion as a § 1983 Claim, Petitioner
         Fails to Establish that he has been Prejudiced or that Prison Officials
         Acted Intentionally to Deprive him of Meaningful Access to the
         Courts.

      “[T]he constitution does not require that prisoners [ ] be able to conduct

generalized research, but only that they be able to present their grievances to the

courts . . . .” Lewis v. Casey, 518 U.S. 343, 360 (1996). To that end, “[i]n order to

state a claim for denial of meaningful access to the courts . . . plaintiffs must plead

and prove prejudice stemming from the asserted violation.” Pilgrim v. Littlefield,

92 F.3d 413, 416 (6th Cir. 1996). “Plaintiffs must demonstrate, for example, that

the inadequacy of the prison law library or the available legal assistance caused

such actual injury as the late filing of a court document or the dismissal of an

otherwise meritorious claim.”     Id.   In addition, plaintiffs must prove that the

alleged violation was intentional, not merely negligent. Wojnicz v. Davis, 80 Fed.

Appx. 382, 384 (6th Cir. 2003).

      Here, Petitioner fails to establish that he has been prejudiced or that any

alleged violation of his constitutional rights was intentional. The Court’s Docket

                                         -3-
shows that since Petitioner has been at Oaks Correctional Facility, he has been able

file several pleadings, including five motions and an amended habeas petition.

This cuts against any suggestion that Petitioner has been deprived of meaningful

access to the courts. Moreover, any limitation on Petitioner’s access to the prison

law library appears to be the result of his own misconduct, not intentional

misconduct by prison officials. See also Lewis, 518 U.S. at 361 (holding a prison

regulation impinging on inmates’ constitutional rights is valid if it is reasonably

related to legitimate penological interests). Accordingly, the Court will Deny

Petitioner’s Motion.

                                 V. CONCLUSION

      For the reasons stated herein, the Court will DENY Petitioner’s Motion to

Compel Meaningful Access to the Courts [#43].

      IT IS SO ORDERED.



Dated:      February 27, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge




                                        -4-
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, February 27, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -5-
